HOUCK, J.
This case was taken up on appeal from the Knox Common Pleas and involved the following facts: R. H. Henegan operated a pool and billard parlor in the village of Gann. Its ordinance provided for a license of $50.00 per year upon each such room. Henegan sought to have the collection of the license enjoined and the ordinance declared null and void because of its being unreasonable and prohibitive. The Court of Appeals held:
1. A municipality, under 3659 GC, is given power to regulate pool and billard rooms.
2. Local legislative authorities and not the courts are primarily the judges of the necessities of local situations calling for police regulation and the courts interfere only when such regulation arbitrarily exceeds a reasonable exercise of authority.
3. There is no abuse of discretion or violation of a constitutional principle in said ordinance, and petition of Henegan is dismissed and judgment entered for the village.